Citation Nr: 1046962	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  07-25 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic bilateral 
hearing loss disability.  

2.  Entitlement to service connection for a chronic lumbosacral 
spine disorder to include lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse




ATTORNEY FOR THE BOARD

Douglas Massey, Counsel


INTRODUCTION

The Veteran had active service from December 1950 to December 
1954.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a July 2006 rating decision of the Waco, Texas, 
Regional Office (RO) which denied service connection for both 
bilateral hearing loss disability and lumbosacral strain and an 
increased disability evaluation for the Veteran's right knee 
synovitis.  In April 2010, the Veteran was afforded a hearing 
before the undersigned Acting Veterans Law Judge sitting at the 
RO.  At the hearing, the Board advanced the Veteran's appeal on 
the docket on its own motion.  In July 2010, the Board denied an 
increased evaluation for the Veteran's right knee synovitis and 
remanded the issues of service connection for both chronic 
bilateral hearing loss disability and a chronic lumbosacral spine 
disorder to include lumbosacral strain to the RO for additional 
action.  

The issue of service connection for a chronic lumbosacral spine 
disorder is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  The Department of Veterans Affairs 
(VA) will notify the Veteran if further action is required on his 
part.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Chronic bilateral hearing loss disability has been shown to have 
originated during active service.  
CONCLUSION OF LAW

Chronic bilateral hearing loss disability was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a), 
3.385 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants the Veteran's claim of 
entitlement to service connection for chronic bilateral hearing 
loss disability.  Such action constitutes a complete grant of the 
benefit sought on appeal.  Thus, no discussion of the VA's duty 
to notify and assist is necessary.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection for impaired 
hearing shall be established when the thresholds for any of the 
frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 
decibels or more; or the thresholds for at least three of these 
frequencies are 26 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2010).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the provisions of 38 C.F.R. § 3.385 
prohibit the award of service connection for hearing loss where 
audiometric test scores are within the established limits.  
Hensley v. Brown, 5 Vet. App. 155, 158 (1993) citing Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  

Where a veteran served continuously for ninety days or more 
during a period of war and an organic disease of the nervous 
system including sensorineural hearing loss becomes manifest to a 
degree of ten percent within one year of termination of such 
service, such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease during 
the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d) 
(2010).  

In the case of any veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization of 
the United States during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the Veteran.  Service 
connection of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 2002).  

The Veteran's service treatment records make no reference to 
chronic bilateral hearing loss disability.  At his November 1954 
physical examination for service separation, the Veteran 
exhibited bilateral auditory acuity of 15/15.  Auditory acuity of 
15/15 is normal.  See Smith v. Derwinski, 2 Vet. App. 137, 140 
(1992).  

The Veteran's service personnel records indicate that he served 
with the Air Force in the Republic of Korea from January 1952 to 
November 1952 with the 1st Radio Squadron, 5th Communication 
Group.  

A May 2004 VA audiological evaluation states that the Veteran 
exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55 
55
60
85
105
LEFT
25
35
40
60
65

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 percent in the left ear.  The 
Veteran was diagnosed with right ear mixed hearing loss and left 
ear sensorineural hearing loss disability.  

A March 2007 VA audiological evaluation notes that the Veteran 
complained of chronic bilateral hearing loss disability.  The 
Veteran reported that: he was "in communications" during active 
service; was "exposed to loud noises while wearing a headset;" 
and had "trouble hearing the remainder of his life."  An 
impression of mixed hearing loss was advanced."  

In his July 2007 Appeal to the Board (VA Form 9), the Veteran 
advanced that he sustained bilateral hearing loss disability 
during the Korean War.  

At a February 2008 VA examination for compensation purposes, the 
Veteran complained of bilateral hearing loss of 25 to 30 years' 
duration.  He presented a history of having served with the Air 
Force in the Republic of Korea during the Korean War.  The 
Veteran reported that: he had been a radio operator and radio 
repairman with a combat support unit; was exposed to noisy high 
frequency radios and headsets and North Korean radio 
jamming-related noise.  On audiological evaluation, the Veteran 
exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
60
70
90
105+
LEFT
25
40
50
55
75

Speech audiometry revealed bilateral speech recognition ability 
of 96 percent.  The Veteran was diagnosed with right ear mixed 
and conductive hearing loss disability and left ear sensorineural 
hearing loss disability.  The VA audiologist commented that:  

With this particular encounter, I did elect 
to review the claims folder and audiometric 
findings with the senior audiologist at the 
Dallas VA Medical Center who provided 
audiometric testing for this veteran on 
2/27/08.  He and I both agree that there 
would be only a remote possibility, at 
best, that hearing loss might have been 
incurred while on active duty; and it is 
our opinion that it is more likely than not 
that the Veteran's current hearing loss in 
both ears and also tinnitus, have occurred 
subsequent to separation from service in 
1954.  In my opinion, the most likely 
etiology of the Veteran's current hearing 
loss and tinnitus would be a combination of 
presbycusis and also likely otosclerosis 
involving the right ear.  Cochlear 
otosclerosis could well be a significant 
etiology of the sensorineural components 
present in both ears, although presbycusis 
could also be a significant factor, since 
this Veteran is currently 76 years of age.  
In any case, it is my opinion that it is 
less likely than not that the Veteran's 
current hearing loss and tinnitus might be 
related to military service, specifically 
less likely than not related to military 
noise exposure/acoustic trauma.  The senior 
audiologist, who tested this Veteran on 
2/27/08 also concurs with my assessment and 
also is of the same opinion.  

At the April 2010 hearing before the undersigned Acting Veterans 
Law Judge sitting at the RO, the Veteran testified that: he had 
served for one year in the war zone during the Korean War; had 
been repeatedly exposed to "enemy efforts to cause radio 
communication problems" by "generating an excessive blast of 
noise, both high and low frequency blasts, that came through into 
your headsets;" and jerked his headset off on many occasions due 
to excessive enemy-generated noise.  He clarified that the noise 
was part of a North Korean radio jamming effort associated with 
their offensive and defensive actions.  The Veteran's spouse 
testified that the Veteran exhibited difficulty hearing 
conversations approximately seven years' after service 
separation.   

The Board has reviewed the probative evidence of record including 
the Veteran's testimony and written statements on appeal.  The 
Veteran testified that he was subjected to blasts of high and low 
frequency noise through his headsets as part of enemy combat 
radio jamming operations.  It is therefore necessary to determine 
whether the Veteran participated in combat.  A veteran will be 
found to have engaged in combat with the enemy where he or she 
took part in a fight or encounter with a military foe or hostile 
unit or instrumentality.  A determination that a Veteran engaged 
in combat with the enemy may be supported by any evidence which 
is probative of that fact, and there is no specific limitation of 
the type or form of evidence that may be used to support such a 
finding.  VAOPGCPREC 12-99 (1999); Sizemore v. Principi, 18 Vet. 
App. 264, 271 (2004).  Evidence submitted to support a claim that 
a Veteran engaged in combat may include the Veteran's own 
statements and an "almost unlimited" variety of other types of 
evidence.  Gaines v. West, 11 Vet. App. 353, 359 (1998).  

The "blasts of noise" generated and directed at the Veteran's 
communication unit clearly constitute encounters with "an enemy 
instrumentality."  Therefore, the Board finds that the Veteran 
participated in combat and his statements as to his inservice 
combat-related acoustic trauma to be consistent with the 
circumstances, conditions, and hardships of his service during 
the Korean War.  The provisions of 38 U.S.C.A. § 1154(b) (West 
2002) are therefore for application.  

The Veteran has advanced that he sustained chronic hearing loss 
disability after his inservice combat noise exposure.  The 
examiner at the February 2008 VA examination for compensation 
purposes concluded that there was "a remote possibility, at 
best, that hearing loss might have been incurred while on active 
duty."  Upon application of the provisions of 38 U.S.C.A. 
§ 1154(b) and resolution of all reasonable doubt in the Veteran's 
favor, the Board concludes that service connection is now 
warranted for chronic bilateral hearing loss disability.  


ORDER

Service connection for bilateral hearing loss disability is 
granted.  


REMAND

In July 2010, the Board determined that: the Veteran should be 
afforded an additional VA spinal evaluation; he had submitted an 
informal claim of entitlement of service connection for "leg 
length inequality;" and that issue was inextricably intertwined 
with the certified issue of service connection for a chronic 
lumbosacral spine disorder to include lumbosacral strain.  The 
Board, in pertinent part, directed that: 

2.  Then schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the nature and etiology 
of his chronic lumbosacral spine disorder.  
All indicated tests and studies should be 
accomplished and the findings then reported 
in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that any identified chronic 
lumbosacral spine disorder had its onset 
during active service; is otherwise related 
to active service; and/or is etiologically 
related to and/or increased in severity 
beyond its natural progression due to his 
service-connected right knee disability.  
The examiner must provide a complete 
rationale for any opinion advanced.  

Send the claims folder to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

3.  Then adjudicate the Veteran's 
entitlement to service connection for "leg 
length inequality."  The Veteran should be 
informed in writing of the resulting 
decision and his associated appellate 
rights.  The issue is not on appeal unless 
there is a notice of disagreement and a 
substantive appeal as to the issue.  

In August 2010, the Veteran was afforded the requested VA spinal 
evaluation.  The Veteran was diagnosed with lumbar spinal 
stenosis with bilateral lower extremity radiculopathy symptoms.  
The examination report fails to advance any findings as to 
whether the Veteran's lumbar spine disability increased in 
severity beyond its natural progression due to his 
service-connected right knee disorder.  

The issue of the Veteran's entitlement to service connection for 
"leg length inequality" has not been adjudicated.  The United 
States Court of Appeals for Veterans Claims (Court) has held that 
the RO's compliance with the Board's remand instructions is 
neither optional nor discretionary.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Again schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the nature and etiology 
of his chronic lumbosacral spine disorder.  
All indicated tests and studies should be 
accomplished and the findings then reported 
in detail.  
The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that any identified chronic 
lumbosacral spine disorder had its onset 
during active service; is otherwise related 
to active service; and/or is etiologically 
related to and/or increased in severity 
beyond its natural progression due to 
his service-connected right knee 
disability.  The examiner must provide a 
complete rationale for any opinion 
advanced.  

Send the claims folder to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

2.  Then adjudicate the Veteran's 
entitlement to service connection for "leg 
length inequality."  The Veteran should be 
informed in writing of the resulting 
decision and his associated appellate 
rights.  The issue is not on appeal unless 
there is a notice of disagreement and a 
substantive appeal as to the issue.  

3.  Then readjudicate the Veteran's 
entitlement to service connection for a 
chronic lumbosacral disorder, to include 
lumbosacral strain.  If the benefits sought 
on appeal remains denied, the Veteran and 
his accredited representative should be 
issued a supplemental statement of the case 
(SSOC) which addresses all relevant actions 
taken on the claim, to include a summary of 
the evidence and applicable law and 
regulations considered, since the issuance 
of the last SSOC.  The Veteran should be 
given the opportunity to respond to the 
SSOC before the case is returned to the 
Board.  

4.  Please note, this appeal has been 
advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



______________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


